UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 JOSE GARCIA, individually and on behalf of
 others similarly situated,

                Plaintiff,                                 Case No.: 20-2993 (EK) (PK)

        -against-
                                                             ENTRY OF DEFAULT

 NEW YORK BUILDERS OF STAIRS INC.
 and EDWARD BARAN,

                Defendants.



I, DOUGLAS C. PALMER, Clerk of the United States District Court for the Eastern District of New

York, do hereby certify that Defendant EDWARD BARAN has not filed an answer or otherwise

moved with respect to the Complaint herein. The default of Defendant EDWARD BARAN is hereby

noted pursuant to Rule 55(a) of the Federal Rules of Civil Procedure.

Dated: Brooklyn, NY
      January 22, 2021

                                                    DOUGLAS C. PALMER
                                                    Clerk of the Court


                                                    By:________________________________
                                                    Deputy Clerk
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
JOSE GARCIA, individually and on behalf of
others similarly situated,

              Plaintiff,                                 Case No.: 20-2993 (EK) (PK)

       -against-
                                                          ENTRY OF DEFAULT

NEW YORK BUILDERS OF STAIRS INC.
and EDWARD BARAN,

              Defendants.



I, DOUGLAS C. PALMER, Clerk of the United States District Court for the Eastern District of

New York, do hereby certify that Defendant NEW YORK BUILDERS OF STAIRS INC. has not

filed an answer or otherwise moved with respect to the Complaint herein. The default of Defendant

NEW YORK BUILDERS OF STAIRS INC. is hereby noted pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure.

Dated: Brooklyn, NY
      January 22, 2021

                                                   DOUGLAS C. PALMER
                                                   Clerk of the Court


                                                   By:________________________________
                                                   Deputy Clerk
